Denis E. Sullivan, J., dissenting: I cannot agree with the decision reached in the majority opinion for the following reasons: I do not believe that the answer of the defendant is a collateral attack upon the consolidation of the plaintiff for the reason that the plaintiff puts such consolidation in issue by alleging it in its bill. I do not believe that we have as yet arrived at the point where the Federal government has the right to take over Illinois corporations and legislate concerning their charter rights and consolidation without the State of their creation giving its affirmative consent. As to the comptroller issuing a certificate to this so-called consolidated bank to do business, I do not believe a bureaucratic permission to continue in business should create a rule of construction to be followed by the State courts to the extent of preventing an investigation of the facts and law governing such act of consolidation. I do not believe a trustee can sell the assets of its trust for a consideration and relieve itself of its obligations without the consent of the beneficiaries or the finding and direction of a court after hearing.